Name: Commission Implementing Regulation (EU) No 1271/2014 of 28 November 2014 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2014 from certain wine grape varieties in certain wine-growing regions or a part thereof
 Type: Implementing Regulation
 Subject Matter: European Union law;  food technology;  regions and regional policy;  beverages and sugar;  economic geography;  plant product
 Date Published: nan

 29.11.2014 EN Official Journal of the European Union L 344/10 COMMISSION IMPLEMENTING REGULATION (EU) No 1271/2014 of 28 November 2014 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2014 from certain wine grape varieties in certain wine-growing regions or a part thereof THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 91 thereof, Whereas: (1) Point A.3 of Part I of Annex VIII to Regulation (EU) No 1308/2013 provides that Member States may request that the limits for increasing the alcoholic strength (enrichment) of wine by volume be raised by up to 0,5 % in years in which climatic conditions have been exceptionally unfavourable. (2) Belgium, Bulgaria, the Czech Republic, Germany, France, Croatia, Italy, Hungary, Austria, Romania, Slovenia and Slovakia have requested such increases of the limits for enrichment of the wine produced using the grapes harvested in the year 2014, as climatic conditions during the growing season have been exceptionally unfavourable. Such request has been made by Bulgaria, the Czech Republic, Croatia, Hungary, Austria, Romania, Slovenia and Slovakia for all their wine-growing regions. Belgium made the request for one region, Germany for some regions and parts of the regions of Mosel and Saale-Unstrut, France for some communes within the departments of Aude and HÃ ©rault, and Italy for some regions in the North and Centre of Italy and a PDO area in the regions of Umbria and Lazio. Belgium, France and Italy have requested the increases of the limits of enrichment for all wine made from grape varieties growing in the areas having suffered from the exceptionally unfavourable weather conditions. Germany requested the increase of enrichment only for wine made from specific wine grape varieties affected for the regions of Baden, WÃ ¼rttemberg and Mecklenburger Landwein and the concerned part of the region of Saale-Unstrut. (3) Due to the exceptionally adverse weather conditions during 2014, the limits on increases in the natural alcoholic strength provided for in point A.2 of Part I of Annex VIII to Regulation (EU) No 1308/2013 do not enable the production of wine with an appropriate total alcoholic strength from all or certain wine grape varieties in certain wine-growing regions or a part thereof for which there would normally be market demand. (4) Having regard to the purpose of Part I of Annex VIII to Regulation (EU) No 1308/2013, namely to discourage and limit enrichment of wine, and given the exceptional nature of the derogation in point A.3 of that Part, authorisations to increase the limits for the enrichment of wine should be granted only for the wine-growing regions or parts thereof and for the grape varieties affected by exceptionally unfavourable climatic conditions. Therefore, in Belgium, the authorisation should only be granted to the region of Wallonia that has suffered such climatic conditions. In Germany, the authorisation should only be granted for wine from the wine grape varieties Blauer SpÃ ¤tburgunder, Schwarzriesling, Blauer Gutedel, WeiÃ er Gutedel and Blauer Trollinger affected by such climatic conditions in the region of Baden; for wine from all red wine grape varieties affected by such climatic conditions in the regions of Hessische BergstraÃ e and Rheingau; from all red wine grape varieties and from the white wine grape varieties Bacchus, Blauer Silvaner, Cabernet Blanc, GrÃ ¼ner Silvaner, Johanniter, MÃ ¼ller-Thurgau, RulÃ ¤nder, Sauvignon Blanc, Scheurebe, WeiÃ er Elbling, WeiÃ er Gutedel, WeiÃ er Riesling and WeiÃ er Burgunder affected by such climatic conditions in part of the region of Saale-Unstrut; from the wine grape variety Blauer Trollinger affected by such climatic conditions in the region of WÃ ¼rttemberg; from the wine grape varieties Phoenix, MÃ ¼ller-Thurgau, Elbling and Regent affected by such climatic conditions in the region of Mecklenburger Landwein; and from all wine grape varieties in the regions of Ahr, Mittelrhein, Nahe, Pfalz and Rheinhessen and in part of the region of Mosel that have suffered such climatic conditions. In France, the authorisation should only be granted for a limited number of communes in the department of Aude and HÃ ©rault that have suffered such climatic conditions. In Italy, the authorisation should only be granted to the regions of Veneto, Friuli-Venezia-Giulia, Provincia autonoma di Trento, Provincia autonoma di Bolzano, Lombardia, Piemonte, Emilia-Romagna, Toscana, Abruzzo and Puglia and to the area of the Protected Denomination of Origin Orvieto in the regions of Umbria and Lazio, that have suffered such climatic conditions. (5) It is therefore appropriate to authorise an increase of the limits for the enrichment of wine produced using all or certain varieties of wine grapes harvested in 2014, in wine-growing regions in Belgium, Bulgaria, the Czech Republic, Germany, France, Croatia, Italy, Hungary, Austria, Romania, Slovenia and Slovakia or a part thereof. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from point A.3 of Part I of Annex VIII to Regulation (EU) No 1308/2013, in the wine-growing regions or a part thereof listed in the Annex to this Regulation and for all or certain wine grape varieties as specified in that Annex, the increase in natural alcoholic strength by volume of fresh grapes harvested in the year 2014, grape must, grape must in fermentation, new wine still in fermentation and wine produced using the grapes harvested in the year 2014, shall not exceed the following limits: (a) 3,5 % vol. in wine-growing zone A referred to in appendix I to Annex VII to Regulation (EU) No 1308/2013; (b) 2,5 % vol. in wine-growing zone B referred to in appendix I to Annex VII to Regulation (EU) No 1308/2013; (c) 2,0 % vol. in wine-growing zone C referred to in appendix I to Annex VII to Regulation (EU) No 1308/2013. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. ANNEX Wine grape varieties and wine-growing regions or a part thereof where an increase of the enrichment limit is authorised pursuant to Article 1 Member State Wine-growing regions or part thereof (wine-growing zone) Varieties Belgium Wine-growing regions in Wallonia (zone A) All authorised wine grape varieties Bulgaria All wine-growing regions (zone C) All authorised wine grape varieties Czech Republic All wine-growing regions (zones A and B) All authorised wine grape varieties Germany The wine-growing region in Ahr All authorised wine grape varieties The wine-growing region in Baden (zone B) The wine grape varieties: Blauer SpÃ ¤tburgunder, Schwarzriesling, Blauer Gutedel, WeiÃ er Gutedel and Blauer Trollinger The wine-growing region in Hessische BergstraÃ e (zone A) All authorised red wine grape varieties The wine-growing region in Mittelrhein (zone A) All authorised wine grape varieties The wine-growing region in Mosel, excluding the area of Perl, Oberperl, Nennig and Sehndorf (zone A) All authorised wine grape varieties The wine-growing region in Nahe (zone A) All authorised wine grape varieties The wine-growing region in Pfalz (zone A) All authorised wine grape varieties The wine-growing region in Rheingau (zone A) All authorised red wine grape varieties The wine-growing region in Rheinhessen (zone A) All authorised wine grape varieties The wine-growing region in Saale-Unstrut excluding the area of Potsdam-Mittelmark (zone A) All authorised red wine grape varieties and the white wine grape varieties: Bacchus, Blauer Silvaner, Cabernet Blanc, GrÃ ¼ner Silvaner, Johanniter, MÃ ¼ller-Thurgau, RulÃ ¤nder, Sauvignon Blanc, Scheurebe, WeiÃ er Elbling, WeiÃ er Gutedel, WeiÃ er Riesling and WeiÃ er Burgunder The wine-growing region in WÃ ¼rttemberg (zone A) The wine grape variety Blauer Trollinger The wine-growing region in Mecklenburger Landwein (zone A) The wine grape varieties: Phoenix, MÃ ¼ller-Thurgau, Elbling and Regent France The following communes (zone C):  within the department of Aude: Aigues Vives, Alairac, Antugnac, Argeliers, Argens Minervois, Arzens, Azille, Badens, Bagnoles, Baraigne, Bellegarde du RazÃ ¨s, BelvÃ ¨ze du RazÃ ¨s, Bize Minervois, Blomac, Bouilhonnac, Brezilhac, Brugairolles, Cailhau, Calhavel, Cambieure, Camplong d'Aude, Canet, Carcassonne, Castelnaudary, Castelnau d'Aude, Caunes Minervois, Caux et Sauzens, Conques sur Orbiel, Escales, Escueillens et Saint Just de BÃ ©langard, EspÃ ©raza, Fabrezan, Fa, Fanjeaux, Fenouillet du RazÃ ¨s, Ferran, Fleury d'Aude, FontiÃ ¨s d'Aude, Ginestas, Gourvieille, Gramazie, GrÃ ¨zes, Gruissan, Herminis, Homps, Hounoux, La Courtete, Lafage, La Force, La Redorte, Lasbordes, La Serpent, Lasserre de Prouille, Laure Minervois, Lavalette, Les Casses, Lezignan, Limousis, Mailhac, Malves en Minervois, Maquens, Mas Stes Puelles, Marcorignan, Marseillette, Mazerolles du Razes, Mirepeisset, Molleville, Montazels, Montbrun les CorbiÃ ¨res, Montferrand, Montgradail, Montquiers, Montmaur, Montreal, Montseret, Moussoulens, Narbonne, Orsans, Ouveillan, Paraza, Plavilla, Pennautier, Pepieux, Peyriac Minervois, Pouzols Minervois, Puicheric, Raissac d'Aude, Ribouisse, Ricaud, Rieux Minervois, Roquecourbe-Minervois, Roubia, Roullens, Rouvenac, Rustiques, Saint Couat d'Aude, Saint Frichoux, Saint Gauderic, Saint Laurent de la Cabrerisse, Saint Marcel sur Aude, Saint Martin Lalande, Saint Michel de Lanes, Saint Nazaire d'Aude, Saint Papoul, Sainte Valiere, Salleles Cabardes, Salleles d'Aude, Salsigne, Seignalens, Thezan des Corbieres, Tournissan, Tourouzelle, Trausse Minervois, Ventenac Minervois, Villalbe, Villalier, Villarzel Cabardes, Villautou, Villedaigne, Villedubert, Villegly, Villemoustaussou, Villeneuve Minervois, Villeneuve les Montreal and Villesiscle,  within the department of HÃ ©rault: Beaufort, Montels, Olonzac and Oupia. All authorised wine grape varieties Croatia All wine-growing regions (zones B and C) All authorised wine grape varieties Italy Wine growing regions in Veneto, Friuli-Venezia-Giulia, Provincia autonoma di Trento, Provincia autonoma di Bolzano, Lombardia, Piemonte, Emilia-Romagna, Toscana, Abruzzo, Puglia and in the area of the PDO Orvieto (zone C) All authorised wine grape varieties Hungary All wine-growing regions (zone C) All authorised wine grape varieties Austria All wine-growing regions (zone B) All authorised wine grape varieties Romania All wine-growing regions (zones B and C) All authorised wine grape varieties Slovenia All wine-growing regions (zones B and C) All authorised wine grape varieties Slovakia All wine-growing regions (zones B and C) All authorised wine grape varieties